AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                       FILED IN THE
                                                     Eastern District of Washington                          U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF WASHINGTON

             PHILLIP DENNIS REDMOND, II,
                                                                                                        Aug 20, 2019
                                                                     )
                                                                                                              SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-00124-RMP
  GRACE BIRRENKOTT, C.D.P., in her individual and                    )
    official capacity; VAN JOHNSON, Sargent, in his                  )
 individual and official capacity; and DONNA BYRNES,
        C53, in her individual and official capacity,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants' Motion for Summary Judgment on Qualified Immunity is (ECF No. 33) GRANTED. Judgment is entered in
u
              favor of Defendants on all of Plaintiff's claims in his First Amended Complaint (ECF No. 12).




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Rosanna Malouf Peterson                                   on a Motion for Summary Judgment
      on Qualified Immunity (ECF No. 33).


Date: August 20, 2019                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                           %\ Deputy Clerk

                                                                            Penny Lamb
